DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doerksen et al (US 9,962,597; hereafter referred to as Doerksen ‘597).  Figs. 9 and 10 of Doerksen disclose:
With regard to claim 1 - A self-balancing electric vehicle comprising: 
a wheel 24’ having an axis of rotation; 
a board including a frame 14’ having an aperture to accommodate the wheel, first and second deck portions 16, 18 of the board disposed on opposite sides of the aperture, each of the deck portions configured to receive a left or right foot of a rider oriented generally perpendicular to a direction of travel of the board; 
an electric hub motor 26’ configured to drive the wheel; 
a motor controller 254 configured to receive orientation information indicating an orientation of the board and to cause the hub motor to propel the board based on the orientation information; and 
a suspension system including: 
a first swingarm 108 having a first end 116 fixed to an axle 34’ of the wheel and a second end pivotably coupled to the frame 106 of the board, such that the first swingarm operatively connects the wheel to the frame of the board; and 
a shock absorber 102 oriented in a fore-and-aft direction with respect to the board and coupled at a first end 104 to the first swingarm via crossmember 106 and coupled at a second end 114 to the frame of the board, such that the shock absorber is configured to dampen up and down movement of the board relative to the axle; 
wherein an entirety of the shock absorber is disposed below the first deck portion 16.

With regard to claim 2 - wherein the second end of the first swingarm 108 is pivotably coupled to the board at a first pivot joint 112, and the shock absorber 102 is coupled to the first swingarm at a second joint 104 spaced apart from the first pivot joint (see Fig. 10).

With regard to claim 3 - wherein the second joint is above the first pivot joint (see below).

    PNG
    media_image1.png
    467
    690
    media_image1.png
    Greyscale


With regard to claim 4 - further comprising a second swingarm 108 having a first end fixed to the axle and a second end pivotably coupled to the frame of the board, such that the first and second swingarms are on opposite sides of the wheel (see Fig. 9).

With regard to claim 5 - wherein the first swingarm 108 is disposed entirely below the first deck portion in a vertical direction of the vehicle.

With regard to claim 7 - wherein the frame is coupled to the axle by only the suspension system (see the embodiment of Figs. 1-8, which better typify this connection).

With regard to claim 8 - A self-balancing electric vehicle, comprising: 
a board including a frame 14’, a first deck portion 16 disposed at a first end portion of the frame, and a second deck portion 18 disposed at a second end portion of the frame, the first and second deck portions each configured to receive a left or right foot of a rider oriented generally perpendicular to a direction of travel of the board; 
a wheel assembly 22’ including exactly one wheel 24’ rotatable on an axle 34’, wherein the wheel is disposed between and extends above and below the first and second deck portions; 
a motor assembly 26’ configured to rotate the wheel about the axle to propel the vehicle; 
a motor controller 254 configured to receive board orientation information measured by at least one sensor and to cause the motor assembly to propel the vehicle based on the board orientation information; and 
a suspension system coupling the wheel assembly to the board, such that the board is configured to be movable up and down relative to the axle, the suspension system including: 
a first swingarm 108 having a first end fixed to an axle 34’ of the wheel and a second end pivotably coupled to the frame 14’ of the board; 
a second swingarm 108 having a first end fixed to the axle and a second end pivotably coupled to the frame of the board, such that the first and second swingarms are on opposite sides of the wheel; and 
a shock absorber 102 oriented generally parallel to the direction of travel of the board and coupled at a first end 104 to the first swingarm and coupled at a second end 114 to the frame of the board, such that the shock absorber is configured to dampen up and down movement of the board relative to the axle; 
wherein an entirety of the shock absorber is disposed below the first deck portion (Fig. 10).

With regard to claim 9 - wherein the first and second swingarms 108 are disposed entirely below the first deck portion.

With regard to claim 10 - wherein the second end of the first swingarm is pivotably coupled to a side rail 14’ of the frame at a first pivot joint, and the first swingarm is pivotably coupled to the shock absorber at a second joint 104 spaced apart from the first pivot joint (see Fig. 9).

With regard to claim 11 - wherein the second joint is above the first pivot joint (see marked up Fig. 10, above).

With regard to claim 14 - wherein the frame is coupled to the axle by only the suspension system.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doerksen et al (US 2019/0168102; hereafter referred to as Doerksen ‘102).  Doerksen disclose:
With regard to claim 1 - A self-balancing electric vehicle comprising: 
a wheel 24 having an axis of rotation; 
a board including a frame 14 having an aperture to accommodate the wheel, first and second deck portions 16, 18 of the board disposed on opposite sides of the aperture, each of the deck portions configured to receive a left or right foot of a rider oriented generally perpendicular to a direction of travel of the board; 
an electric hub motor 26 configured to drive the wheel; 
a motor controller 424 configured to receive orientation information indicating an orientation of the board and to cause the hub motor to propel the board based on the orientation information; and 
a suspension system including: 
a first swingarm 114 having a first end fixed to an axle 32 of the wheel and a second end 144 pivotably coupled to the frame 14 of the board, such that the first swingarm operatively connects the wheel to the frame of the board; and 
a shock absorber 130 oriented in a fore-and-aft direction with respect to the board and coupled at a first end 132 to the first swingarm114 and coupled at a second end 134 to the frame 158 of the board, such that the shock absorber is configured to dampen up and down movement of the board relative to the axle; 
wherein an entirety of the shock absorber is disposed below the first deck portion 16.

With regard to claim 2 - wherein the second end 144 of the first swingarm 114 is pivotably coupled to the board at a first pivot joint 146, and the shock absorber 130 is coupled to the first swingarm at a second joint 138 spaced apart from the first pivot joint (see Fig. 1).

With regard to claim 3 - wherein the second joint 138 is above the first pivot joint 146 (see Fig. 4).


With regard to claim 4 - further comprising a second swingarm 122 having a first end fixed to the axle and a second end pivotably coupled to the frame of the board, such that the first and second swingarms are on opposite sides of the wheel (see Figs. 5 and 6).

With regard to claim 5 - wherein the first swingarm 114 is disposed entirely below the first deck portion 16 in a vertical direction of the vehicle.

With regard to claim 6 - wherein the second end of the shock absorber is pivotably coupled to a cross member 158 of the frame.

With regard to claim 7 - wherein the frame 14 is coupled to the axle by only the suspension system.

With regard to claim 8 - A self-balancing electric vehicle, comprising: 
a board including a frame 14, a first deck portion 16 disposed at a first end portion of the frame, and a second deck portion 18 disposed at a second end portion of the frame, the first and second deck portions each configured to receive a left or right foot of a rider oriented generally perpendicular to a direction of travel of the board; 
a wheel assembly including exactly one wheel 24 rotatable on an axle 32, wherein the wheel is disposed between and extends above and below the first and second deck portions; 
a motor assembly 26 configured to rotate the wheel about the axle to propel the vehicle; 
a motor controller 424 configured to receive board orientation information measured by at least one sensor and to cause the motor assembly to propel the vehicle based on the board orientation information; and 
a suspension system coupling the wheel assembly to the board, such that the board is configured to be movable up and down relative to the axle, the suspension system including: 
a first swingarm 114 having a first end fixed to an axle 32 of the wheel and a second end pivotably coupled to the frame 14 of the board; 
a second swingarm 122 having a first end fixed to the axle and a second end pivotably coupled to the frame of the board, such that the first and second swingarms are on opposite sides of the wheel; and 
a shock absorber 130 oriented generally parallel to the direction of travel of the board and coupled at a first end 132 to the first swingarm and coupled at a second end 134 to the frame of the board, such that the shock absorber is configured to dampen up and down movement of the board relative to the axle; 
wherein an entirety of the shock absorber is disposed below the first deck portion (Fig. 4).

With regard to claim 9 - wherein the first and second swingarms 114, 122 are disposed entirely below the first deck portion.

With regard to claim 10 - wherein the second end of the first swingarm is pivotably coupled to a side rail 34 of the frame at a first pivot joint 146, and the first swingarm is pivotably coupled to the shock absorber at a second joint 138 spaced apart from the first pivot joint (see Fig. 4).

With regard to claim 11 - wherein the second joint is above the first pivot joint.

With regard to claim 12 - wherein the first swingarm 114 is generally triangular.


With regard to claim 13 - wherein the second end 134 of the shock absorber is pivotably coupled to a cross member 158 of the frame.

With regard to claim 14 - wherein the frame is coupled to the axle by only the suspension system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerksen ‘102 in view of Doerksen ‘597.  Doerksen ‘102 fails to explicitly disclose wherein the shock absorber is offset from a centerline of the board.  Figs. 1-8 of Doerksen ‘597 teach a suspension system wherein the shock absorber is offset from a centerline of the vehicle.  Though the offset shock absorber of Doerksen ‘597 is disclosed as being disposed above the board, the embodiment shows that the shock absorber need not be disposed centrally to function properly, should there be desire to move said shock absorber. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Doerksen ‘102 with the teaching of Doerksen ‘597 such that the shock absorber is offset from a centerline of the vehicle to accommodate desirable special configurations.
With regard to claims 16-20, Doerksen ‘102 discloses the claimed subject matter, as seen in the 102 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 16, 2022